DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for priority to U.S. Provisional Application No. 62/857,754 filed on June 5, 2019. 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 04/07/2021 was reviewed and the listed references were noted.

Drawings
The 8 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-20 are pending.  
Allowable Subject Matter
Claims 1-20 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: consider Claim 1, the closest prior art reference Madsen et al. (US 6,318,146) discloses “A multi-imaging modality phantom incorporating the tissue-mimicking material of the present invention is shown generally at 10 in FIG. 1 for purposes of illustrating the invention. The phantom 10 includes a container 12 having a bottom 14 and walls 15. Preferably the walls 15 include opposed faces 16, and opposed ends 18. Taken together, the bottom, faces, and ends 14, 16 and 18 form a hollow, box-like container structure. Margins of the walls 15 remote from the bottom 14 define a window 20. The window 20 is closed with an ultrasound-transmitting window cover 22. The window cover 22 may be made of any cohesive ultrasound transmitting material of suitable physical durability. A thin sheet of polyurethane or saran is preferred.

	(3) The phantom 10 further includes a body 24 of the tissue-mimicking material of the present invention. This material substantially fills the container 12 up to the level of the window 20, except as discussed below. The phantom body 24 includes several distinct sections, shown for illustration as three sections 25, 26 and 27, of the tissue-mimicking material of the present invention. As discussed further below, the three sections 25, 26 and 27 may comprise materials which mimic at least the MRI and ultrasound properties of three different body tissues; for example, the section 25 may have properties mimicking prostate parenchyma, the section 26 may mimic muscle, and the section 27 may mimic fat tissue.
	(4) The container 12 may be filled with the sections 25, 26 and 27 of tissue-mimicking material as desired, for example, in the manner described in U.S. Pat. No. 5,625,137. Although the sections 25, 26 and 27 have been shown for simplicity of illustration in FIG. 1 as rectangular blocks in contact with each other, as discussed further below, they may be and generally will be formed of other shapes, including shapes simulating human body structures such as a rounded inclusion of the material of the sections 25 surrounded by material of the sections 26 and 27” (Madsen, Column 7, lines 20-56).  In an analogous field of endeavor, Teppaz et al. (US 2005/0123178) discloses “As shown in FIG. 4, the phantom (1) also comprises a first layer (20) of tissue mimicking material located in a portion of the interior (14) of the container (10). At least one marker (22) is embedded in the first layer (20). The markers (22) have an acoustic impedance that is 3 to 30 times higher than that of the first layer (20), an X-ray absorption coefficient that is 3 to 50 times higher than that of the first layer (20), and a MR (magnetic resonance) axial relaxation time that is 2 to 20 times lower than that of the first layer (20). In accordance with a preferred embodiment of the invention, the markers (22) have an acoustic impedance that is 10 to 15 times higher than that of the first layer (20), an X-ray absorption coefficient that is 10 to 20 times higher than that of the first layer (20), and/or a MR axial relaxation time that is 4 to 7 times lower than that of the first layer (20). Preferably, the MR axial relaxation time is a longitudinal relaxation time T.sub.1.

[0044] Referring more particularly to FIGS. 2 and 4, the phantom further comprises a second layer (24) of tissue mimicking material located in a remaining portion of the interior (14) of the container (10). A vessel (26) is embedded in the second layer (24) and is operatively connected to the inlet (16) and the outlet (18). The inlet (16) and the outlet (18) are used for connecting the vessel (26) to external devices (not shown) such as a pump to generate fluid circulation inside the vessel (26). The circulation of the fluid in the vessel (26) advantageously mimics the blood circulation. The fluid can also be static in the vessel (26). The phantom (1) can comprise more than one vessel and consequently more than one set of inlet (16) and outlet (18) as illustrated on FIG. 11. The vessel (26) can also be a bifurcation connected to an inlet (16) and to outlets (18), and the phantom (1) can comprises one or more bifurcations. In FIG. 11, the inlets (16) of the sets are located on a same side of the container (10). It should be understood that the inlets (16) and outlets (18) can be mounted so as to produce a liquid circulation in the vessels (26) in opposite directions if desired.” (Teppaz, Paragraphs [0043] and [0044]).  However, none of the cited prior art references, alone or in combination provides a motivation to teach the ordered combination of “an insert dimensioned to be selectively arranged within the interior space of the container, the insert including imaging features arranged to simulate an environment and constructed to yield simultaneous imaging results when performing the ultrasound imaging process and at least one non-ultrasound imaging process.”  In addition, with respect to independent Claim 14, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “a first access port dimensioned to receive an interventional device to extend into the interior space; a drain configured to remove the tissue-mimicking medium from the interior space; and an insert dimensioned to be sealed within the interior of the container and comprising features configured to be simultaneously visible by x-ray and ultrasound imaging systems”.  Claims 2-13 and 15-20  are depending from independent Claims 1 and 14, respectively, and therefore, include the above-referenced allowable subject matter.  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Madsen et al. (US 2004/0067591).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662